DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The references cited in the PCT international search report by the EPO have been considered, but will not be listed on any patent resulting from this application because they were not provided on a separate list in compliance with 37 CFR 1.98(a)(1). In order to have the references printed on such resulting patent, a separate listing, preferably on a PTO/SB/08A and 08B form, must be filed within the set period for reply to this Office action.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract employs legal phraseology.  Correction is required.  See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
	The claimed invention is defined by the positively claimed elements, the structural elements listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”.
	The terms “manual and electronic” in the preamble of claims 1 and 13 does not provide for any structural element of the device. It is presumed that the term “manual” is intended to mean that something can be done with the device by hand. The term electronic is presumed to mean that the device is intended to be operated via electricity and/or the device comprises an electronic element.  
It is noted that claim one mentions “a medium”.  However, the broad, unspecified medium is not positively claimed as an element of the device. A claim is only limited by 
	The phrase “for aspirating and discharging the medium” in claim 1 is directed to intended use. See also the “for driving…”, “for determining…”, and other such similar clause in the claims. The claim is directed to an apparatus/device defined by the positively claimed structures listed in the claims not a process of use. There is no requirement for the claimed apparatus to be used to perform any process steps at all, including any aspirating and discharging of any unclaimed medium. 
	It is noted that “a sensor signal” is not specifically defined in the claims. 
It is noted that the term “and/or” is interpreted to minimally mean “or”.
It is noted that a pipette protocol is not structure and not required to located anywhere, stored in the data storage.  The respective “configured to…” clauses are directed to what the controller can possibly do based upon conditional use (during displacement of the actuating element). However, there is no requirement that any step of displace of the actuating element ever be performed.  If applicant intends for the data storage to comprise/include a specific protocol stored therein, then the claim should clearly provide for such.
It is noted that the “configured to” clauses employed throughout the claims do not provide for any structural connectivity between the structures. If applicant intends for the structures to be structurally connected, then the claims should clearly recite such.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
It is unclear if applicant intends for the pipetting protocol to be an element of the invention. As presently, drafted the “configured to…” clauses do not require the pipetting protocol does not require the pipetting protocol to be located in the data storage. See remarks/suggestions above. 
 As to claims 1 and 13, it is unclear what is the structural nexus/connectivity of each of the positively claimed elements to each other because as currently drafted none of the claimed 
Although not positively claimed as element of the pipetting device in claims 1 and 13, it is unclear how a pipetting protocol that is only defined as comprising data records and not any pipetting step/instruction is considered as a “pipetting protocol”.
It is unclear how the pipetting device can function as intended and the method as claimed (in claims 1-15) can be performed as claimed because a piston alone will not be capable of aspirating and discharging a medium. As known in the art, a piston must be moveably, fluid-tightly located within some type of fluid-compartment such as a cylinder in order for movement of the piston to result in aspirating a medium into the compartment and discharging a medium from the compartment. This is described applicant’s corresponding publication at paragraphs 0009-10. However, the device nor method claims require the pipetting device to comprise any such compartment/cylinder in which a piston is located such any medium can be aspirated into and discharged from. Furthermore, it is noted that the method of claim 13 does not require any steps of moving a piston within a cylinder to aspirate a medium from anywhere and discharge a medium to anywhere.   It is noted that the specification describes and the drawings illustrate a pipetting device comprising/requiring numerous structures (in addition to the fluid cylinder/tip 38, the spindle/shaft 32, piston plate 34, handle 24, etc. and definitive structural connections) 
As to claims 2-5, and 7, it is unclear what is structurally meant, required by  the respective “configured to…” clauses because as noted above the controller is not required to be structurally connected to any of the other positively claimed elements of claim 1 and not required to comprise the pipetting protocol. 
As to claim 2-3, 5-7, it is unclear how the claim further structurally limits the device of claim 1 and/or the device of the claim which the claims respectively depend upon because the claims do not provide for any additional structural element nor further structurally limit and prior positively claimed elements. The claims are directed to further uses of the controller that is structurally the same as that of claim 1 and/or the pipetting protocol that has not been positively claimed as an element of the invention, not claimed as being located/stored in the data storage and/or controller.  The “configured to store…” clause is not the same as actually requiring the protocol to be contained/stored in the storage data and/or controller. See also remarks above. 
Claim 3 appears to be nearly duplicate to claim 1 and is redundant in view of claim 1 because it is presumed that a pipetting protocol is required to include at least one pipetting step, instruction, direction, etc. 
As to claim 4, it is unclear what is the structural nexus/connectivity of the “further actuating element” to the prior positively claimed elements of claim 1. It is presumed that the 
It is unclear how claims 6-7, and last wherein clause of claim 9 further structurally limits the invention because the claim 6 and portions of claim 7 and 9 are directed to the pipetting protocol that is not an element of the invention. See also prior remarks and rejections above.
As to claim 12, it is unclear what is the structural nexus/connectivity of the “user interface” to the prior positively claimed elements of claim 1.
Claim 12 recites the limitation "the pipetting protocol stored in the data storage" in line 4.  There is insufficient antecedent basis for this limitation in the claim. The pipetting protocol has not been previously claimed as being stored in the data storage. See remarks/rejections above. 
As to claim 13, it is unclear what is meant by the term “with” in line 2. It is unclear if the term is meant to be read as the pipetted device is operated (in conjunction) with the further recited structures of if applicant is attempting to define what structures the pipetting device comprises. The examiner presumes the latter. It is presumed that applicant intends for the employ the same pipetting device as in claim 1. The claim should be amended clearly indicate applicant’s intention. See also remarks/rejections above directed to the invention/pipetting device of claim 1. 
Claim 13 recites the limitation "the controller" in the deriving step.  There is insufficient antecedent basis for this limitation in the claim. No controller has been previously mentioned 
As to claims 14-15, it is unclear who/what is required to perform the respective reading and moving steps.
Regarding claims 14-15, the phrases "particularly by…" render the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 and 10-13 is/are rejected under 35 U.S.C. 102(a)(1),(a)(2) as being anticipated by Warhurst et al., WO 2011/140063 A1, (US 2011/0268627).
Warhurst disclose in [0010], Figs.1, 6 and 14: 
A manual-electronic pipetting device (10) for pipetting a medium, the pipetting device (10) comprising: 
a controller (Fig.14); 

at least one piston (on pipetting head (12), see [0041]) for aspirating and discharging the medium; 
a motor (stepper motor 57 claims 10-11) for driving the at least one piston in response to an actuation and/or displacement of the actuating element (52); 
at least one sensor (32) for determining a displacement of the actuating element (30); and 
a data storage; 
wherein the controller is configured to determine a pipetting protocol (see [0010]) based on at least one sensor signal of the at least one sensor ([0010]) during a displacement of the actuating element (30); 
wherein the controller is further configured to store the pipetting protocol in the data storage, the pipetting protocol comprising data records indicative of a position and a speed of the at least one piston during the displacement of the actuating element (see [0010]- "These functional modes are based on predetermined algorithms embedded in the software to implement respective, well known pipetting procedures, although various parameters such as volume, speed, pace, count, direction, and mixing are available for programming and editing for the user"). 
The software provides graphic displays for adjusting volume, relative pipetting speed, pace and count for the various programmed pipetting procedures. The software also preferably provides multiple programmable pipetting modes based on predetermined algorithms such as pipette, repeat pipette, sample dilute, pipette/mix, manual pipette, reverse pipette, variable 
As to claim 4, any of the further components such as the button 58, wheel 52, lead screw 60, rail 62, follower 72, servo motor 74, pulleys 78 and 82, drive belt 80, etc. can be considered as further actuators.  
The control handle 30 also preferably includes a user interface for controlling pipetting functions such as aspirating and dispensing. A touch wheel control 52 is designed to be operated by the user's thumb. The touch wheel control 52 is located below a dot matrix user interface display 54. The preferred controller 30 also includes a run button 56 which is located below the touch wheel control 52 and an ejector button 58. (Figure 5, claim 12) 
Warhurst further discloses [0010], Figs.1, 6 and 14: 
A method for operating a manual-electronic pipetting device (10) with a manually displaceable actuating element (30), at least one piston (see [0041]) for aspirating and discharging a medium, a motor (57) for driving the at least one piston in response to an actuation of the actuating element (30), at least one sensor for determining a displacement of the actuating element (32), and a data storage, the method comprising the steps of: 
manually displacing the actuating element (30); 

storing the pipetting protocol in the data storage (see [0010]);
wherein the pipetting protocol comprises data records indicative of a position and a speed of the at least one piston during displacing the actuating element (see [0039]- "parameters such as volume, speed, pace, count, direction and mixing are available for programming and editing for the user").
Claim(s) 1-8 and 10-13 is/are rejected under 35 U.S.C. 102(a)(1),(a)(2) as being anticipated by Reichmuth et. al, WO 2016/087046 A1 (EPPENDORF AG [DE]) (US2017/0341072).
Reichmuth discloses in Fig. 1 a-c:
a manual-electronic pipetting device (1) for pipetting a medium, the pipetting device comprising: 
a controller (15]);
a manually displaceable actuating element (see (4) - operating rocker key); at least one piston (plunger) for aspirating and discharging the medium;
a motor (14) for driving the at least one piston in response to an actuation and/or displacement of the actuating element (4) ;
at least one sensor for determining a displacement of the actuating element (4) (the device senses when the keys are pressed to perform or program a protocol - see page 26 lines 11-15: "The user interface apparatus furthermore has an operating rocker 4 as a central operating element with an upper actuation area 4a and a lower actuation area 4b, with the 
a data storage (see page 7 lines 29-32);
wherein the controller is configured to determine a pipetting protocol based on at least one sensor signal of the at least one sensor during a displacement of the actuating element (4)( page 7 lines 29-32);
wherein the controller is further configured to store the pipetting protocol (see page 24 lines 12-25) in the data storage , the pipetting protocol comprising data records indicative of a position and a speed of the at least one piston during the displacement of the actuating element (see page 26 line 30 - page 27 line 5). 
Reichmuth further discloses a method for operating a manual-electronic pipetting device (1) comprising the steps of (see page 26 lines 6-25): 
manually displacing the actuating element (4)- the rocker is pressed by the user;
deriving, with the controller a pipetting protocol based on processing a sensor signal of the at least one sensor during displacing the actuating element (4)- a first operating state is started ; and 
storing the pipetting protocol in the data storage - (see page 27 lines 8-12); wherein the pipetting protocol comprises data records indicative of a position and a speed of the at least one piston (see page 29 lines 26-27) during displacing the actuating element (4).
The invention relates to a pipetting device, more particularly a pipette or repeater pipette, for pipetting fluid laboratory samples, comprising: an electric control apparatus, by means of which a pipetting process is electrically controllable, a movable part, by means of the 
The pipetting device comprises a user interface apparatus, a clock and a storage apparatus for storing digital data, wherein the control apparatus preferably has a computer apparatus, in particular a CPU or a microprocessor, and is configured to: [0044] use at least one second speed value selected by the user in order to carry out a pipetting process using the at least one second speed value during a first time interval, [0045] determine at least one first measured value during the first time interval, [0046] carry out a comparison operation using the computer apparatus in order to compare the first measured value with a reference value stored in the storage apparatus.
 The plunger of a pipette or the syringe plunger of a dispenser tip, can also be measured by means of a sensor. (paragraph 0031, claim 8)
 It is possible for the pipetting device to have a gearing apparatus which, in particular, is arranged between motor apparatus and movable part in order to transmit movement generated by the motor apparatus to the movable part, in particular the plunger, in particular to step up or step down a rotational speed. The electric motor apparatus can have a rotor. The 
The pipetting device has a user interface apparatus, display 3. The latter can comprise a touch-sensitive display, referred to as a touchscreen, and/or a display, and/or at least one operating knob, rocker, lever and/or rotary knob. The user interface apparatus can further comprise a loudspeaker, in particular to emit an acoustic signal depending on the measured at least one measured value, by means of which the user is informed or warned about, in particular, the measured value and/or a change in the at least one first speed value and/or the abort of the pipetting process. (claim 12).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warhurst et al. or Reichmuth et. al, as applied above, and further in view of Powers US 2004/0033554 or Romer et al., US 2018/0185836.
Warhurst and Reichmuth do not disclose the devices comprise a Hall sensor. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to interchange an equivalent sensor such as a Hall sensor as taught by Powers and Romer the achieve the same desired effect of monitoring the position of the pistons because it was generally known to the person skilled in the art that the Hall sensor is an equivalent of the sensors of Warhurst and Reichmuth.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258. The examiner can normally be reached M-F, 8-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 
/BRIAN R GORDON/Primary Examiner, Art Unit 1798